DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 5, 6, 8, 12-17, 22-27, 29, 30 and 33 are pending and under examination.

Election/Restrictions
Applicant’s election without traverse of the species TMPRSS2/ERK in the reply filed on 26 August 2021 is acknowledged. It is noted that the claims recite “one or more tumor-specific gene fusions.


35 USC § 101 rejections withdrawn 
The rejections of claims 2, 5, 6, 8, 12-17, 22-27, 29, 30, 33 and 43 as not being directed to patent eligible subject matter under 35 USC § 101 are withdrawn in view of Applicant’s amendments to claim 2.

35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claims 2, 5-8, 11-14, 22, 24-30 and 33 for failing to comply with the enablement requirement are withdrawn in view of Applicant’s amendments to claim 2. 

35 USC § 103(a) rejections withdrawn 
The rejections of claims  2, 5, 6, 8, 12-17, 23-26, 29, 30, 33 and 43  under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006) in view of, Diehn et al (US 2014/0296081, published 2 October 2014, cited previously) and Pinilla-Ibarz et al (Blood, 95:1781-1787, 2000) are withdrawn in view of Applicant’s amendments to claim 2. 

The rejections of claims  2, 5, 6, 8, 12-17, 22-30, 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, cited previously), Hacohen et al (US 2011/0293637, published 1 


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 15-17 and 23 for failing to comply with the enablement requirement are maintained.
Applicant argues that as amended, claim 2 recites that the plurality of peptides in (a) are selected from the fusion peptides recited in Table A, and that one or more of the fusion peptides of Table A are selected and administered to the cancer patient in (f). The specification clearly describes inclusion of the recited fusion peptides in a neoantigen library, and subsequent administration of one or more of the recited fusion peptides to a cancer patient.
In response, the Specification does not appear to disclose any TMPRSS2/ERK fusion peptides that are 8-10 amino acids in length, or any TMPRSS2/ERK fusion peptides with an IC50 less than 250 nM, with an IC50 less than 100 nM or with an IC50 less than 50 nM.




NEW REJECTIONS: based on amendments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 8, 12-17, 23-26, 29, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006) in view of, Diehn et al (US 2014/0296081, published 2 October 2014, cited previously) and Pinilla-Ibarz et al (Blood, 95:1781-1787, 2000) in further view of Tomlins et al (Science, 310:644-648, 2005 and Seet et al (US 2018/0155688, published 7 June 2018, effective filing date 20 May 2015).  
The claims are drawn to a method comprising:
a) obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent TMPRSS2/ERK tumor-specific gene fusions

c) obtaining information relating to one or more HLA alleles of the cancer patient;
d) determining whether the one or more tumor-specific gene fusions match one or more sequences of the  plurality of peptides of (a), wherein the fusion-specific neoantigen peptides correspond to one or more fusion-derived long peptides at fusion breakpoints or one or more short peptides derived from the fusion-derived long peptides, wherein the short peptides comprise at least one amino acid from the N-terminal of the fusion-derived long peptides and at least one amino acid from the C-terminal of the fusion-derived long peptides;
e) determining binding of one or more of the plurality of peptides of (a) to the one or more HLA alleles of the cancer patient; 
f) administering one or more fusion peptides selected from TMPRSS2/ERK and one or more adjuvants to the cancer patient when the one or more selected fusion peptides match one or more of the tumor-specific gene fusions and bind one or more of the HLA alleles of the cancer patient, and 
g) monitoring tumor growth or formation in the cancer patient after administering the one or more fusion peptides of (f) and one or more adjuvants to the cancer patient.
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10, Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly 
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen discloses treating patients with Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen disclose that preferably the peptides will bind the selected MHC with an IC50<50 nM (paragraphs 8, 44, 60, 92). Hacohen disclose the administration of up to 20 peptides with 8-50 amino acids (paragraphs 9-12, 89, 118).  Hacohen discloses peptide databases from which the neoantigenic peptides may be derived (paragraph 94). 
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patients MHC based 
With regards to Applicant’s interpretation that the limitation “obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions” requires that the neoantigenic peptides were synthesized prior to obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences. This is consistent with what Chiang discloses with overexpressed tumor antigens. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled from more commonly expressed tumor antigens for which targeting immunotherapeutics are on the market (paragraph 87). Although Johnston concerns neoantigenic peptides while Chiang concerns overexpressed tumor antigens, the concept is the same. Both Johnston and Chiang disclose having peptides available for vaccination prior to screening the patient for tumor antigens. Thus, synthesizing tumor antigens prior to obtaining information relating to one or more tumor-specific antigens in a biological sample from the cancer patient and prior to administering the peptides was known in the art.
Neither Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of 
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions,  have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Johnston, Hacohen and Vitiello’s methods for selecting and 
Neither Johnston, Hacohen, Vitiello nor Diehn specifically disclose administering one or more fusion-specific neoantigen peptides corresponding to one or more fusion-derived long peptides at fusion breakpoints.
Pinilla-Ibarz disclose administering a breakpoint fusion peptides to cancer patients (page 1782, page 1784, 1st column to page 1785 1st column). 
One of ordinary skill in the art would have been motivated to apply Pinilla-Ibarz’s  administration of fusion-specific neoantigen peptides corresponding to one or more fusion-derived long peptides at fusion breakpoints to Johnston, Hacohen, Vitiello and Diehn’s method for method comprising obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, obtaining information relating to the tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to HLA alleles of the cancer patient, determining whether the tumor-specific gene fusions match one or more sequences of the of peptides, determining binding of one or more of the peptides to the HLA alleles of the cancer patient and administering one or more peptides because Diehn, Hacohen, Vitiello, Pinilla-Ibarz and Johnston concern frameshift novopeptides. Diehn, Hacohen, Vitiello and Johnston  involve the detection of mutated nucleic acids involving fusions, As disclosed in Hacohen, Vitiello and Johnston the prima facie obvious to combine Johnston, Hacohen, Vitiello and Diehn’s method for selecting a fusion-specific neoantigen peptide for a vaccine for a cancer patient and administering the vaccine to a cancer patient with Johnston and Pinilla-Ibarz’s  administration of fusion-specific neoantigen peptides corresponding to one or more fusion-derived long peptides at fusion breakpoints to have a method comprising obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, obtaining information relating to the tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to HLA alleles of the cancer patient, determining whether the tumor-specific gene fusions match one or more sequences of the of peptides, determining binding of one or more of the peptides to the HLA alleles of the cancer patient and administering one or more peptides, wherein the fusion-specific neoantigen peptides correspond to one or more fusion-derived long peptides at fusion breakpoints.
Neither Johnston, Hacohen, Vitiello nor Diehn nor Pinilla-Ibarz disclose fusion peptides from the TMPRSS2/ERK fusion.
	Tomins discloses that the TMPRSS2/ERK fusion is common in prostate cancer cells (page 646, 1st column to page 647, 2nd column).
	Seet disclose that TMPRSS2/ERK fusion antigen could be used in immunotherapy (paragraphs  3-6, 66, 72, 84, 125, 126; claim 75). 
	One of ordinary skill in the art would be motivated to apply Tomins and Seet’s TMPRSS2/ERK fusion antigen to Johnston, Hacohen, Vitiello nor Diehn and Pinilla-Ibarz’s method for identifying tumor specific fusion, selecting peptides based on the tumor specific fusion antigens and administering one or more fusion peptides because Diehn, Johnson and Hacohen, Seet and Tomins all disclose the involvement of fusion genes in cancer while Johnson, Hacohen and Seet further disclose fusion peptide antigens that may be used in immunotherapy. It would have been prima facie obvious to substitute Tomins and Seet’s TMPRSS2/ERK fusion for Diehn, Johnson and Hacohen’s 

Claims 2, 5, 6, 8, 12-17, 22-27, 29, 30 and 33 are rejected under 35 U.S.C. 103 as as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, cited previously), Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006) in view of Diehn et al 
Neither Johnston Hacohen, Vitiello, Tomlins, Seet, Diehn, nor Pinilla-Ibarz disclose vaccines comprising 100 or more distinct TMPRSS2/ERK fusion-derived neoantigens peptides having 100 or more amino acids.
	Fritsch disclose a neoantigenic vaccine may comprise more than 100 peptides with peptides of 100 amino acids (paragraphs 10, 53). Fritsch disclose that the neoantigenic peptides may comprise flanking amino acids (paragraph 68).
One of ordinary skill in the art would have been motivated to apply Fritsch’s neoantigenic vaccine comprising 100 peptides with peptides of 100 amino acids to Johnston Hacohen, Vitiello, Chiang, Pinilla-Ibarz, Tomlins, Seet and Diehn’s method of selecting and administering a therapeutic TMPRSS2/ERK fusion-specific vaccine for a cancer patient because Hacohen, Vitiello, Johnston, Seet, Pinilla-Ibarz and Fritsch all disclose the selection and administration of neoantigenic peptides.  It would have been prima facie obvious to substitute Fritsch’s 100 neoantigenic peptides of 100 amino acids for the neoantigenic peptides of Johnston, Seet, Hacohen, Chiang, Pinilla-Ibarz and Vitiello to have a method of comprising obtaining information relating to a TMPRSS2/ERK gene fusions in a biological sample from the cancer patient, obtaining information relating to one or more HLA alleles of the cancer patient, determining whether the one or more TMPRSS2/ERK tumor-specific gene fusions match one or more sequences of a plurality of peptides in a peptide library that comprises 50-100 TMPRSS2/ERK fusion-specific neoantigen peptides corresponding to a recurrent TMPRSS2/ERK tumor-specific gene fusion, wherein the TMPRSS2/ERK fusion-specific neoantigen peptides correspond to one or more fusion-derived long peptides at fusion breakpoints, determining binding of one or more of the plurality of peptides in the peptide library neoantigen sequences in the library to the one or more HLA alleles of the cancer patient; and administering one or more TMPRSS2/ERK fusion-peptides selected 

Applicant state claim 2 has been amended to recite that the plurality of peptides in step ( a) comprises 50-100 peptides selected from the fusion peptides recited in Table A, and that the cancer patient is administered at least one of the fusion peptides recited in Table A when the one or more selected fusion peptides match one or more of the tumor-specific gene fusions and bind one or more of the HLA alleles of the cancer patient. Applicant notes that the specific fusion peptides recited in amended claim 2 have been incorporated from canceled claim 11, which was not subject to the rejections under 35 U.S.C. § 103(a).
	In response, it is noted that claim 11 was rejected under 35 USC §112, second paragraph as being indefinite for failing to particularly claim the subject matter which Applicant regards as the invention. Furthermore, the specific fusion TMPRSS2/ERK fusion which was added to amended claim 2 and elected as the species to examine was well known in the art to be a cancer specific gene fusion.

In response The cited references, either alone or in combination, fail to disclose or suggest 1) a plurality of fusion peptides as recited in step (a) of claim 2, and 2) administering one or more of the fusion peptides recited in step (f) to a cancer patient when the one or more selected fusion peptides match one or more of the tumor-specific gene fusions and bind one or more of the HLA alleles of the cancer patient, as discussed above, all the limitations are disclosed in the recited art. Applicant has not specifically pointed out which limitation was not present in the art nor why there wasn’t sufficient motivation to combine the recited art.


Summary
Claims 2, 5, 6, 8, 12-17, 22-27, 29, 30 and 33 stand rejected 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or 

/MARK HALVORSON/Primary Examiner, Art Unit 1642